DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-9, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balloni et al. (US 5346763) in view of Yamamura et al. (US 2011/0052867).
Regarding claims 1 and 8, Balloni discloses multilayer film comprising a core layer, i.e. a polymer layer, containing HDPE, i.e. non functionalized polyethylene, and maleic anhydride modified HDPE (col. 1, lines 24-28) applied to a metal containing layer (col. 1, lines 58-63).
While Balloni preferably discloses maleated polyethylene has a density of 0.951 g/cc or higher (col. 2, lines 21-25), the present claim recites maleic anhydride functionalized polyethylene from 0.865 to 0.950 g/cc. It is apparent, however, that the instantly claimed density and that taught by Balloni are so close to each other that the  In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the density disclosed by Balloni and the density disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the density disclosed in the present claims is but an obvious variant of the density disclosed in Balloni, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Balloni is silent regarding the content of maleic anhydride in polyethylene and post reactor functionalized with maleic anhydride. Given that Balloni discloses the layer containing non functionalized polyethylene, and maleic anhydride modified HDPE, it meets the presently claimed limitation of “consists of”.
Yamamura discloses laminate comprising a maleic anhydride graft polyolefin based resin layer comprises maleic anhydride in an amount of 0.05 to 2.5 wt% to obtain excellent stability during extrusion and adhesiveness (paragraph 0072).
It would have been obvious to one of ordinary skill in the art to use the amount of maleic anhydride of Yamamura in the maleic anhydride modified HDPE to obtain excellent stability during extrusion and adhesiveness.
It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Balloni in view of Yamamura meets the requirements of the claimed multilayer structure, Balloni in view of Yamamura clearly meets the requirements of the present claims.
Regarding claim 2, Balloni in view of Yamamura discloses the multilayer structure of claim 1, wherein Balloni in view of Yamamura is silent regrading maleic anhydride functionalize polyethylene is extrusion coated onto the metal containing layer (paragraph 0119). However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Balloni in view of Yamamura meets the requirements of the claimed multilayer structure, Balloni in view of Yamamura clearly meets the requirements of the present claims.
Regarding claim 9, Balloni in view of Yamamura discloses the multilayer structure of claim 8, wherein given that the polymer layer of Balloni containing blend of HDPE and maleic anhydride modified HDPE (col. 1, lines 24-28), it is clear that the layer contains 100 wt% of the blend.
Regarding claim 11, Balloni in view of Yamamura discloses the multilayer structure of claim 18, wherein Balloni further comprising heat seal layer coextruded with the polymer layer such that the multilayer structure has an A/B/C structure wherein the polymer layer is B, the metal containing layer is A and the heat seal layer is C (col. 1, lines 24-40, col. 2, lines 5-15).
Regarding claim 16, Balloni in view of Yamamura discloses the multilayer structure of claim 1, wherein Balloni discloses the multilayer structure is used in packaging (col. 1, lines 5-10).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balloni et al. (US 5346763) in view of Yamamura et al. (US 2011/0052867) and further in view of Pradel (US 2004/0202806).
Regarding claims 13-15, Balloni in view of Yamamura discloses the multilayer structure of claim 1, Balloni discloses the metal containing layer is A (col. 1, lines 24-40, col. 2, lines 5-15) but fails to disclose metalized PET and its thickness.
Pradel discloses multilayer structure wherein metallized PET or EVOH film with a thickness of 0.01 to 0.2 mm, i.e. metal foil, is used in multilayer film and packaging (paragraphs 0111-0115).
Given that both Balloni in view of Yamamura and Pradel multilayer films are used in packaging and both discloses metallized polymeric film, it would have been obvious to one of ordinary skill in the art to use the metallized film of Pradel in the multilayer of Balloni in view of Yamamura to meet end users requirements.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balloni et al. (US 5346763) in view of Yamamura et al. (US 2011/0052867) and further in view of Yuno et al. (US 2012/0003412).
Regarding claim 17, Balloni in view of Yamamura discloses the multilayer structure of claim 1, wherein Balloni discloses the multilayer structure is used in packaging (col. 1, lines 5-10).
Yuno discloses a multilayer laminate is suitable for sterilization packages and packaging of retort food (paragraph 0002).
It would have been obvious to one of ordinary skill in the art to use the packaging film in any kind of packaging including retort packaging or sterilization packaging as taught by Balloni in view of Yamamura to meet end users requirements.

Response to Arguments

Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Balloni does recite a maleated polyethylene having a density of 0.951but does not describe a maleic anhydride functionalized polyethylene comprising a density from 0.865 to 0.950 as recited in claim 1. It is apparent, however, that the instantly claimed density and that taught by Balloni are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. In light of the case law cited above and given that there is only a “slight” difference between the density disclosed by Balloni and the density disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the density disclosed in the present claims is but an 
Applicant argues that Yamamuran discloses maleic anhydride graft copolymerized polyolefin resin is excellent in adhesive properties especially with layer A, it can preferably be used as the layer D. However, note that while Yamamuran does not disclose all the features of the present claimed invention, Yamamuran is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a maleic anhydride graft polyolefin based resin layer comprises maleic anhydride in an amount of 0.05 to 2.5 wt% to obtain excellent stability during extrusion and adhesiveness, and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that the examiner relies on impermissible hindsight afforded by applicant’s present claims and specification. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin
Applicant argues that Pradel and Yuno do not cure the deficiencies of Balloni. However, note that while Pradel and Yuno do not disclose all the features of the present claimed invention, Pradel and Yuno are used as teaching reference, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teaches a certain concept, namely Pradel discloses multilayer structure wherein metallized PET or EVOH film with a thickness of 0.01 to 0.2 mm is used in multilayer film and packaging and Yuno discloses a multilayer laminate is suitable for sterilization packages and packaging of retort food, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR SHAH/           Primary Examiner, Art Unit 1787